DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 8 recites “based on a parity update signal, provide the current CRC parity value or provide the current CRC parity value” in lines 8-9.  
The claim used disjunctive “or” between the two same “provide the current CRC parity value”, which is unclear.
In order to further examine on the merits of the claim, the examiner interprets the claim as “
based on a parity update signal, provide the current CRC parity value to the first path or provide the current CRC parity value to the second path” in lines 8-9.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. (US 6901552 B1) in view of Hutton et al. (US 9575862 B1).

As per claim 1, Fey et al. teach an integrity check device comprising: a register array including a plurality of registers that store a plurality of safety sensitive data forming one codeword (col. 2, lines 53-54, an array made up of a number of memory word registers; abstract, storing data words for applications that are critical in terms of safety); and processing circuitry configured to generate a current cyclic redundancy check (CRC) parity value by performing a CRC calculation on the plurality of safety sensitive data, to store a reference CRC parity value (col. 3, lines 7-13, a 128 bit memory word, from this a 9 bit CRC word is calculated and stored in 9 bit CRC word register (reference CRC parity value)), to output a check result signal indicating whether an error occurs by activating a first path and by comparing the current CRC parity value with the reference CRC parity value when the plurality of safety sensitive data are maintained and when an operation of updating the reference CRC parity value is unnecessary (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced), and to update the reference CRC parity value to the current CRC parity value by activating a second path when at least one of the plurality of safety sensitive data is intentionally changed and when the operation of updating the reference CRC parity value is necessary (col. 3, lines 34-40, a new 9 bit CRC word (current CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word, and both are read in the corresponding 128 bit memory word register 60i or the associated 9 bit CRC register 61i of the RAM module, respectively).
However Fey et al. do not explicitly teach sequentially performing a CRC calculation.
Hutton et al. in an analogous art teach sequentially performing a CRC calculation (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. the ability for 
sequentially performing a CRC calculation as taught by Hutton et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
perform error check across rows and columns of the register array to Fey et al.’s integrity check device.

As per claim 2, Fey et al. and Hutton et al. teach the additional limitations.
Fey et al. teach that the processing circuitry is configured to check whether the at least one of the plurality of safety sensitive data is intentionally reset or modified, and when it is determined that the at least one of the plurality of safety sensitive data is intentionally reset or modified, the processing circuitry is configured to set to update the reference CRC parity value based on whether the CRC calculation is performed on safety sensitive data that is reset or modified (col. 3, lines 34-40, a new 9 bit CRC word (CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the associated 9 bit CRC register).
Hutton et al. teach that the CRC calculation is sequentially performed on the plurality of safety sensitive data (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).

As per claim 3, Fey et al. and Hutton et al. teach the additional limitations.
Fey et al. teach that one CRC calculation round is formed by performing the CRC calculation from first safety sensitive data to last safety sensitive data among the plurality of safety sensitive data (col. 3, lines 3-13, data words stored, memory word register 60i of the array, a 128 bit memory word, from this a 9 bit CRC word is calculated and stored in 9 bit CRC word register 61i), and when the CRC calculation is not performed yet on the safety sensitive data that is reset or modified, the processing circuitry is configured to set to update the reference CRC parity value during a current CRC calculation round (col. 3, lines 34-40, a new 9 bit CRC word (CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the associated 9 bit CRC register).
Hutton et al. teach sequentially performing the CRC calculation (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).

As per claim 4, Fey et al. and Hutton et al. teach the additional limitations.
Fey et al. teach that when the CRC calculation is already performed on the safety sensitive data that is reset or modified, the processing circuitry is configured to set to update the reference CRC parity value during a next CRC calculation round (col. 3, lines 20-24, the 9 bit CRC word is recalculated with the CRC arithmetic unit on the basis of the new data word and stored in the CRC word register 61i).

As per claim 5, Fey et al. and Hutton et al. teach the additional limitations.
Fey et al. teach that even if it is determined that the at least one of the plurality of safety sensitive data is intentionally reset or modified, the processing circuitry is configured to continue to perform the CRC calculation on the plurality of safety sensitive data without stopping the CRC calculation (col. 3, lines 14-15, writing a new 32 bit data word; col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced).

As per claim 7, Fey et al. and Hutton et al. teach the additional limitations.
Hutton et al. teach that the CRC calculation is sequentially performed (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).
Fey et al. teach that while the CRC calculation is performed on the plurality of safety sensitive data, the processing circuitry is configured to check whether the at least one of the plurality of safety sensitive data is intentionally reset or modified, and when it is determined that the at least one of the plurality of safety sensitive data is intentionally reset or modified, the processing circuitry is configured to set to update the reference CRC parity value (col. 3, lines 34-40, a new 9 bit CRC word (CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the associated 9 bit CRC register) and to stop the CRC calculation on the plurality of safety sensitive data and to perform the CRC calculation on the plurality of safety sensitive data again from beginning (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced).

As per claim 14, Fey et al. and Hutton et al. teach the additional limitations.
Fey et al. teach that one CRC calculation round is formed by performing the CRC calculation from first safety sensitive data to last safety sensitive data among the plurality of safety sensitive data, and the CRC calculation round is periodically repeated to periodically check whether the error occurs (col. 3, lines 25-30, to perform an error check before writing a new 32 bit data word, which check may be triggered in defined intervals by e.g. a software, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out).
Hutton et al. teach sequentially performing the CRC calculation (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. (US 6901552 B1) and Hutton et al. (US 9575862 B1) as applied to claim 2 above, and further in view of Uguen (US 6611904 B1).

As per claim 6, Fey et al. and Hutton et al. substantially teach the claimed invention described in claim 2 (as rejected above).
Fey et al. teach that the at least one of the plurality of safety sensitive data (abstract, storing data words for applications that are critical in terms of safety).
However Fey et al. and Hutton et al. do not explicitly teach that the plurality of registers receive a plurality of write enable signals, and when at least one of the plurality of write enable signals is activated, it is determined that the at least one of the plurality of data is intentionally reset or modified.
Uguen in an analogous art teach that the plurality of registers receive a plurality of write enable signals, and when at least one of the plurality of write enable signals is activated, it is determined that the at least one of the plurality of data is intentionally reset or modified (col. 4, lines 45-48, provide write enable signals so that the registers are enabled to permit data to be written thereto).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. and Hutton et al.
the ability that the plurality of registers receive a plurality of write enable signals, and when at least one of the plurality of write enable signals is activated, it is determined that the at least one of the plurality of data is intentionally reset or modified as taught by Uguen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to modify data stored in the registers to Fey et al.’s and Hutton et al.’s integrity check device.

Claims 8, 9, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. (US 6901552 B1) and Hutton et al. (US 9575862 B1) as applied to claim 1 above, and further in view of Nakaoka (US 20210073071 A1).

As per claim 8, Fey et al. and Hutton et al. substantially teach the claimed invention described in claim 1 (as rejected above).
Fey et al. teach to generate the current CRC parity value by performing the CRC calculation on the plurality of safety sensitive data; store the reference CRC parity value (col. 3, lines 7-13, a 128 bit memory word, from this a 9 bit CRC word is calculated and stored in 9 bit CRC word register (reference CRC parity value)); generate the check result signal by comparing the current CRC parity value with the reference CRC parity value; provide the current CRC parity value to the first path or provide the current CRC parity value to the second path; provide the check result signal as a final output signal or provide a masking signal for masking an occurrence of the error as the final output signal (col. 3, lines 25-40, perform error check, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, the 9 bit CRC word is regenerated (current CRC parity value) therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word, if the two words do not correspond, an error message F is generated or a corresponding error flag set (first path), if the CRC words correspond, a new 9 bit CRC word is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the corresponding 9 bit CRC register 61i (second path)).
Hutton et al. teach sequentially performing the CRC calculation (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).
However Fey et al. and Hutton et al. do not explicitly teach a parity update signal.
Nakaoka in an analogous art teach a parity update signal (para. 4, a parity data writing signal to update the parity data in the parity memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. and Hutton et al.
the ability to provide a parity update signal as taught by Nakaoka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
provide the current calculated CRC parity value to Fey et al.’s and Hutton et al.’s integrity check device.

As per claim 9, Fey et al., Hutton et al. and Nakaoka teach the additional limitations.
Fey et al. teach that the first path includes a path for providing the current CRC parity value and a path for providing the check result signal as the final output signal (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 609 and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced).

As per claim 11, Fey et al., Hutton et al. and Nakaoka teach the additional limitations.
Hutton et al. teach to sequentially provide the plurality of safety sensitive data stored in the plurality of registers based on a register selection signal (col. 4, lines 62-66, a cyclic redundancy check for each programmable element sequentially across columns and rows, the data of programmable elements 20 of region 36 at column C1 of row R1 may be retrieved).
Fey et al. teach the safety sensitive data (abstract, storing data words for applications that are critical in terms of safety).

As per claim 12, Fey et al., Hutton et al. and Nakaoka teach the additional limitations.
Fey et al. teach based on a CRC calculation done signal to provide the current CRC parity value 
(col. 3, lines 34-36, a new 9 bit CRC word (current CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word).

As per claim 13, Fey et al., Hutton et al. and Nakaoka teach the additional limitations.
Nakaoka teaches to generate the parity update signal (para. 4, a parity data writing signal to update the parity data in the parity memory).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. (US 6901552 B1) and Hutton et al. (US 9575862 B1) as applied to claim 8 above, and further in view of Shido (US 20160118105 A1).

As per claim 10, Fey et al. and Hutton et al. substantially teach the claimed invention described in claim 8 (as rejected above).
Fey et al. teach that the second path includes a path for providing the current CRC parity value
(col. 3, lines 34-36, a new 9 bit CRC word (current CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word).
However Fey et al. and Hutton et al. do not explicitly teach a path for providing the masking signal as the final output signal.
Shido in an analogous art teaches a path for providing the masking signal as the final output signal (para. 41, the error signal ERR is set to an inactive level (masking signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. and Hutton et al.
the ability to provide a path for providing the masking signal as the final output signal as taught by Shido since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide a masking signal when there is no error in the data to Fey et al.’s and Hutton et al.’s integrity check device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. (US 6901552 B1) and Hutton et al. (US 9575862 B1) as applied to claim 14 above, and further in view of Erickson et al. (US 5598424).

As per claim 15, Fey et al. and Hutton et al. substantially teach the claimed invention described in claim 14 (as rejected above).
Fey et al. teach the plurality of safety sensitive data (abstract, storing data words for applications that are critical in terms of safety).
However Fey et al. and Hutton et al. do not explicitly teach that an execution cycle of the CRC calculation round decreases as an importance degree of the data increases.
Erickson et al. in an analogous art teach that an execution cycle of the CRC calculation round decreases as an importance degree of the data increases (col. 14, lines 20-22, for applications in which accuracy is more critically important, frequent error checking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. and Hutton et al.
the ability that an execution cycle of the CRC calculation round decreases as an importance degree of the data increases as taught by Erickson et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
provide frequent error checking for the important data stored to Fey et al.’s and Hutton et al.’s integrity check device.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. (US 6901552 B1) and Hutton et al. (US 9575862 B1) as applied to claim 14 above, and further in view of  Berry et al. (US 20030093743 A1).

As per claim 16, Fey et al. and Hutton et al. substantially teach the claimed invention described in claim 14 (as rejected above).
Fey et al. teach that the processing circuitry is configured to continue to perform the CRC calculation on the plurality of safety sensitive data without stopping the CRC calculation, even if the at least one of the plurality of safety sensitive data is intentionally reset or modified while the CRC calculation is performed on the plurality of safety sensitive data (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced; col. 3, lines 14-15, writing a new 32 bit data word).
Hutton et al. teach that the CRC calculation is sequentially performed (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).
However Fey et al. and Hutton et al. do not explicitly teach that an execution cycle 
of the CRC calculation round is shorter than a reference cycle.
Berry et al. in an analogous art teach that an execution cycle of the CRC calculation round is shorter than a reference cycle (abstract, a CRC function that is used to calculate a CRC value for a portion of memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. and Hutton et al.
the ability that an execution cycle of the CRC calculation round is shorter than a reference cycle as taught by Berry et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform CRC calculation for a few registers to Fey et al.’s and Hutton et al.’s integrity check device.

As per claim 17, Fey et al., Hutton et al. and Berry et al. teach the additional limitations.
Fey et al. teach to continue to perform the CRC calculation on the plurality of safety sensitive data without stopping the CRC calculation, even if the at least one of the plurality of safety sensitive data is intentionally reset or modified while the CRC calculation is performed on the plurality of safety sensitive data (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced; col. 3, lines 14-15, writing a new 32 bit data word).
Hutton et al. teach that the CRC calculation is sequentially performed (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).
Berry et al. teach that a number of the plurality of registers is greater than a reference number
(abstract, a CRC function that is used to calculate a CRC value for a portion of memory).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. (US 6901552 B1) in view of Hutton et al. (US 9575862 B1) and Mondello et al. (US 20200310913 A1).

As per claim 18, Fey et al. teach the first integrity check device configured to store a plurality of first safety sensitive data forming a first codeword that is a single codeword (abstract, storing data words for applications that are critical in terms of safety; col. 3, lines 10-11, storing in 128 bit memory word registers), to perform an operation of checking an error in the plurality of first safety sensitive data based on a cyclic redundancy check (CRC) calculation (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced), and to perform an operation of updating a first reference CRC parity value (col. 3, lines 34-40, a new 9 bit CRC word (current CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the 9 bit CRC register 61i of the RAM module), and wherein the first integrity check device includes: a first register array including a plurality of first registers that store the plurality of first safety sensitive data (col. 2, lines 53-54, an array made up of a number of 128 bit memory word registers; abstract, storing data words for applications that are critical in terms of safety); and first processing circuitry configured to generate a first current CRC parity value by performing the CRC calculation on the plurality of first safety sensitive data, to store the first reference CRC parity value (col. 3, lines 7-13, a 128 bit memory word, from this a 9 bit CRC word is calculated and stored in 9 bit CRC word register (reference CRC parity value)), to output a first check result signal indicating whether the error occurs by activating a first path and by comparing the first current CRC parity value with the first reference CRC parity value when the plurality of first safety sensitive data are maintained and when the operation of updating the first reference CRC parity value is unnecessary (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated (current CRC parity value) therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced), and to update the first reference CRC parity value to the first current CRC parity value by activating a second path when at least one of the plurality of first safety sensitive data is intentionally changed and when the operation of updating the first reference CRC parity value is necessary (col. 3, lines 34-40, a new 9 bit CRC word (current CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the 9 bit CRC register 61i of the RAM module).
However Fey et al. do not explicitly teach sequentially performing the CRC calculation.
Hutton et al. in an analogous art teach sequentially performing the CRC calculation (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. the ability for sequentially performing the CRC calculation as taught by Hutton et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform error check across rows and columns of the register array to Fey et al.’s integrity check device.
Fey et al. and Hutton et al. do not explicitly teach an electronic device comprising: 
a host device; and a first integrity check device controlled by the host device.
Mondello et al. in an analogous art teach an electronic device comprising: a host device; and a first integrity check device controlled by the host device (para. 56, the host controller, an integrity check, the circuitry).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. and Hutton et al.  the ability to provide an electronic device comprising: a host device; and a first integrity check device controlled by the host device as taught by Mondello et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to check errors in the data stored in the register array to Fey et al.’s and Hutton et al.’s integrity check device.

As per claim 19, Fey et al., Hutton et al. and Mondello et al. teach the additional limitations.
Mondello et al. teach a second integrity check device controlled by the host device (para. 56, the host controller, an integrity check, the circuitry).
Fey et al. teach to store a plurality of second safety sensitive data forming a second codeword that is a single codeword (abstract, storing data words for applications that are critical in terms of safety; col. 3, lines 10-11, storing in 128 bit memory word registers), to perform an operation of checking an error in the plurality of second safety sensitive data based on the CRC calculation (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F is produced), and to perform an operation of updating a second reference CRC parity value (col. 3, lines 34-40, a new 9 bit CRC word (current CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the 9 bit CRC register 61i of the RAM module).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fey et al. (US 6901552 B1) in view of Hutton et al. (US 9575862 B1), Uguen (US 6611904 B1), Nakaoka (US 20210073071 A1) and Shido (US 20160118105 A1).

As per claim 20, Fey et al. teach an integrity check device comprising: a register array including a plurality of registers that store a plurality of safety sensitive data forming one codeword (col. 2, lines 53-54, an array made up of a number of 128 bit memory word registers; abstract, storing data words for applications that are critical in terms of safety); 
and processing circuitry configured to sequentially output the plurality of safety sensitive data stored in the plurality of registers based on a register selection signal; generate a current CRC parity value by performing a CRC calculation on the plurality of safety sensitive data provided; based on a CRC calculation done signal, output the current CRC parity value; output the current CRC parity value to a first path or a second path; store a reference CRC parity value (col. 3, lines 25-40, perform error check, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, the 9 bit CRC word is regenerated (current CRC parity value) therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word, if the two words do not correspond, an error message F is generated or a corresponding error flag set (first path), if the CRC words correspond, a new 9 bit CRC word is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the corresponding 9 bit CRC register 61i (second path));
generate a check result signal indicating whether an error occurs by comparing the current CRC parity value with the reference CRC parity value; provide the check result signal as a final output signal through the first path; and generate the register selection signal, the CRC calculation done signal, wherein, when the plurality of safety sensitive data are maintained and when an operation of updating the reference CRC parity value is unnecessary, the first path is activated to provide the check result signal as the final output signal (col. 3, lines 25-34, to perform an error check, initially, the contents of the respective 128 bit memory word register 60i and the contents of the associated CRC register 61i is read out, thereafter, the 9 bit CRC word is regenerated therefrom by CRC arithmetic unit 73 and compared with the read-out CRC word (reference CRC parity value). If these two CRC words do not correspond, an error signal F  is produced), 
when at least one of the plurality of safety sensitive data is intentionally changed and when the operation of updating the reference CRC parity value is necessary, the second path is activated to update the reference CRC parity value to the current CRC parity value and wherein, when it is determined that the at least one of the plurality of safety sensitive data is intentionally reset or modified while the CRC calculation is performed on the plurality of safety sensitive data, the reference CRC parity value is updated during a current CRC calculation round or a next CRC calculation round based on whether the CRC calculation is performed on safety sensitive data that is reset or modified (col. 3, lines 34-40, a new 9 bit CRC word (current CRC parity value) is calculated from the 128 bit memory word which contains the new 32 bit data word, and read in the 9 bit CRC register 61i of the RAM module).
However Fey et al. do not explicitly teach sequentially performing a CRC calculation.
Hutton et al. in an analogous art teach sequentially performing a CRC calculation (col. 4, lines 62-64, error checking circuitry, calculate a cyclic redundancy check for each programmable element sequentially across columns and rows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. the ability for 
sequentially performing a CRC calculation as taught by Hutton et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform error check across rows and columns of the register array to Fey et al.’s integrity check device.
Fey et al. and Hutton et al. do not explicitly teach to receive a plurality of write 
enable signals; at least one of the plurality of write enable signals is activated.
Uguen in an analogous art teaches to receive a plurality of write enable signals; at least one of the plurality of write enable signals is activated (col. 4, lines 45-48, provide write enable signals so that the registers are enabled to permit data to be written thereto).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al. and Hutton et al.  the ability to receive a plurality of write enable signals; at least one of the plurality of write enable signals is activated as taught by Uguen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to 
modify data stored in the registers to Fey et al.’s and Hutton et al.’s integrity check device.
Fey et al., Hutton et al. and Uguen do not explicitly teach a parity update signal.
Nakaoka in an analogous art teach a parity update signal (para. 4, a parity data writing signal to update the parity data in the parity memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al., Hutton et al. and Uguen the ability to provide a parity update signal as taught by Nakaoka since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide the current calculated CRC parity value to Fey et al.’s, Hutton et al.’s and Uguen’s integrity check device.
Fey et al., Hutton et al., Uguen and Nakaoka do not explicitly teach to provide
a masking signal for masking an occurrence of the error as the final output signal.
Shido in an analogous art teaches to provide a masking signal for masking an occurrence of the error as the final output signal (para. 41, the error signal ERR is set to an inactive level (masking signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrity check device of Fey et al., Hutton et al., Uguen and Nakaoka the ability to provide a masking signal for masking an occurrence of the error as the final output signal as taught by Shido since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide a masking signal when there is no error in the data to Fey et al.’s, Hutton et al.’s, Uguen’s and Nakaoka’s integrity check device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111